`DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 15 is rejoined.  Claims 2 and 22 are canceled. 

The body of claim 2 is now incorporated into claim 1 such that claim 1 is amended to recite: 

1. An apparatus, comprising: (a) a helical wire coil body extending along a longitudinal coil axis and including: (i) a proximal body end portion, and (ii) a distal body end portion; and (b) a non-extensible, core wire assembly configured to inhibit longitudinal elongation of the helical wire coil body along the longitudinal coil axis, wherein the core wire assembly includes: (i) a first core wire distally extending from the proximal body end portion toward the distal body end portion and terminating at a first distal wire end fixedly secured against longitudinal movement relative to the helical wire coil body, and (ii) a second core wire distally extending from the proximal body end portion toward the distal body end portion and proximally terminating relative to the first core wire at a second distal wire end fixedly secured against longitudinal movement relative to the first core wire such that the distal body end portion is more flexible than the proximal body end portion, wherein the first core wire and the second core wire transversely overlap to provide a collective column strength to the helical wire coil body along the longitudinal coil axis[[.]];
wherein the helical wire coil body further includes an intermediate body portion extending between the proximal and distal body end portions, wherein the core wire assembly further includes a third core wire distally extending from the proximal body end portion toward the distal body end portion and proximally terminating relative to the second core wire such that the intermediate body portion is more flexible than the proximal body end portion, and wherein the first core wire, the second core wire, and the third core wire transversely overlap to provide the collective column strength to the helical wire coil body along the longitudinal coil axis.

Accordingly, claim 2 is canceled and claim 3 is amended to depend from claim 1 such that claim 3 now recites: 

3. The apparatus of claim [[2]] 1, wherein the intermediate body portion is less flexible than the distal body end portion.

Attorney Jonathan Siderits on 12/14/20.

Allowable Subject Matter
According to the above Examiner’s amendments, claims 1, 3-18, and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims 1 and 16 encompass an apparatus comprising a helical wire coil body having three core wires which are secured against movement relative to each other and relative to the coil body, where each of the core wires has a different flexibility.  The state of the art at the time of filing and the prior art of record (notably, Tekulve) does not anticipate nor otherwise make reasonably obvious the claimed invention (notably, the core wires secured against each other and the coil body).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791